Citation Nr: 1207476	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-30 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to February 1970.  He died in November 2003; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board initially denied the appellant's claim of service connection for the cause of the Veteran's death in a January 2010 decision.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 memorandum decision, the Court vacated and remanded the portion of the Board's decision denying service connection for the cause of the Veteran's death as due to asbestos exposure.  This issue is once again before the Board for its consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The instant claim was previously denied by the Board in a January 2010 decision, which was vacated and remanded by the Court in August 2011.  Specifically, the Court found that VA failed to satisfy its duty to assist in its efforts determine whether the Veteran was exposed to asbestos during active service.  In light of the Court's decision, a remand is necessary for additional development prior to a Board decision in the instant case.  See Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991) (any rulings, interpretations or conclusions of law contained in decisions of the Court are authoritative and binding and are to be considered and followed by the Board).

In this regard, the Board observes a VA medical opinion was obtained in June 2007.  Following a review of the claims folder, the VA examiner noted that it is well known that asbestos exposure and asbestosis are risk factors for the development of lung cancer, but determined that x-rays and CT scans do not confirm asbestos exposure or support a diagnosis of asbestosis.  See June 2007 VA examination report.  As such, the VA examiner could not offer an opinion regarding whether the Veteran's death is causally related to in-service asbestos exposure without resorting to mere speculation.

With respect to in-service asbestos exposure, the Court found that VA failed to fulfill its duty to assist by not further attempting to obtain records related to the Veteran's asserted in-service exposure to asbestos.  In this regard, the Court noted that the RO relied on a memorandum stating that the Veteran's military occupational specialty (MOS) of "storekeeper" would have resulted in minimal exposure to asbestos.  However, the Court found that further attempts to verify exposure are necessary, as the Veteran served with the U.S.S. Wahoo as it underwent a major overhaul of 17 months during, potentially exposing him to abnormal amounts of asbestos.  Finally, the Court noted that the memorandum contained procedures applicable to "unusual cases" in which VA could request more specific information from the Navy, and observed there is no indication such a request was made.

In light of the Court's August 2011 memorandum decision, the Board finds the instant case must be remanded to allow the AOJ further attempts to verify the Veteran's in-service asbestos exposure.  Should such exposure be verified, an additional medical opinion taking such evidence into consideration should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Follow the procedures for "unusual cases" contained in the May 2002 memorandum regarding asbestos claims to attempt to verify whether the Veteran was exposed to abnormal amounts of asbestos as the U.S.S. Wahoo was undergoing overhaul.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  The non-existence or unavailability of such records must be verified and this should be documented for the record.  

2. If, and only if, additional evidence is obtained regarding in-service asbestos exposure, forward the claims file to an appropriate VA examiner for review.  Following a review of the claims folder, including this REMAND, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that in-service asbestos exposure caused or contributed to the cause of the Veteran's death (metastatic lung cancer).  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


